Dismissed and Memorandum Opinion filed October 16, 2003








Dismissed and Memorandum Opinion filed October 16,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00865-CV
____________
 
HENRY P. WU a/k/a PEM LI WU, SHUN
CHIN WE, and I-10 COLONY, INC., Appellants
 
V.
 
CHAO KUAN LE, LI YANG LEE and LI
HSIANG CHANG, Appellees
 

 
On Appeal from the 151st District
Court
Harris County, Texas
Trial Court Cause No. 99-51016
 

 
M E M O R A N D U M   O
P I N I O N
This is an accelerated appeal from a temporary injunction
signed July 15, 2003.  On October 7,
2003, appellants filed a motion to dismiss the appeal because the trial court
signed an order on September 29, 2003 dissolving the temporary injunction,
thereby rendering the issues in this appeal moot.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed October 16, 2003.
Panel consists of Chief Justice Brister and Justices Anderson and Seymore.